Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Jamal Currence appeals the district court’s orders denying his Fed. R.Civ.P. 60(b) and Fed.RiCiv.P. 59(e) motions, and he has filed an application to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, although we grant Currence leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Currence v. Cauley, No. 1:11-cv00088, 2014 WL 5443913 (S.D.W.Va. Oct. 8, 2014; Oct. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.